DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after May 02, 2019, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that the Oath/Declaration submitted on 05/02/2019 and 05/16/2019 have been received.

Drawings
The drawings filed on 05/02/2019 -have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-5 are rejected under 35 U.S.C. 102 a (2) as being anticipated by Cristo et al. (US 2007 /0038436 Al), (hereinafter, “Ref. Cristo”).

As per claim 1, Ref. Cristo teaches
A computer-implemented method comprising: under control of a personal cognitive
agent, (Ref Cristo fig 1 (90) and para. [0055] – “The system 90 may include a main unit 98, speech units 128, and multi-modal devices 155. Alternatively, the system 98 may include completely separate systems for main unit 98, speech units 128 and multi-modal devices 155. The event manager 100 may mediate interactions between other components of main unit 98. The event manager 100 provides a multi-threaded environment allowing the system 98 to operate on multiple commands or questions from multiple user sessions, without conflict, and in an efficient manner to maintain real-time response capabilities.” teach that the system (i.e. a personal cognitive agent) includes different units and these units work together under the control of the system to interact with user)
creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; 
(Ref Cristo para [0019] teaches computer devices which reasonably teaches that computer device contains processor to perform the operations of that computer. See fig 1 (98, 108, 120) teaches that the system has a main Unit (i.e. Cognition manager) which includes element 106 - Agents (i.e. agent registry), 120 speech recognition engine. See fig 8(802,804) and para. [0100] – “”FIG. 8 illustrates one exemplary embodiment of an enhanced conversational user interface 800 that receives multi-modal input from users 802 and communicates with a conversational speech analyzer 804……. The conversational speech analyzer 804 may include one or more speech recognition engines that transcribe utterances to textual messages” and abstract - “The invention provides a conversational human-machine interface that includes a conversational speech analyzer, a general cognitive model, an environmental model, and a personalized cognitive model to determine context, domain knowledge, and invoke prior information to interpret a spoken utterance or a received non-spoken message. The system and method creates, stores and uses extensive personal profile information for each user, thereby improving the reliability of determining the context of the speech or non-speech communication and presenting the expected results for a particular question or command” teaches that conversational speech analyzer receives input from user (i.e. entity) and creates an association with the user.  See also para. [0100] and fig 1 (98, 120) teaches that the speech analyzer includes speech recognition engines which is a part of Main Unit (i.e. personalized embodied cognition manager). That reasonably teaches the user creates an association with the main unit (i.e. personalized embodied cognition manager). See also fig 1(106) and para. [0108] and para. [0227] – “a process 600 for determining the
proper domain agent[ s] to invoke and the proper format for queries and/or commands that are submitted to the agents 106,” teach that proper domain agents reside in the Agents block 106 (i.e. entity agent registry). See also fig 1 (90) and para. [0055], [0102-0103] teach that the system that can be deployed in a network of devices and a user can interact virtually with the system using those devices. The system can provide the user personalized assistance using the user’s personal information such as banking information, user’s environment and surroundings. This reasonably teaches that the system performs the function of the virtual personal cognitive assistant) 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain; (Ref. Cristo page 19 (claim 12) –” a domain agent selector that selects domain agents based on results from the scoring module” and para. [0119] teach that domain agent selector selects domain agents (i.e. cognitive assistant agent) from a plurality of agents which reasonably teaches that the domain agent selector can select first domain agent (i.e. a first cognitive assistant agent) from first domain and second domain agent (i.e. a second cognitive assistant agent) from second domain. See also para. [0119] and para [0218-0219] teach that these domain agents contain domain specific behavior and information, such as a domain agent can contain stock pricing related information.)

receiving input from the entity; (Ref Cristo fig 8 and abstract teach the system receives speech and/or non-speech communications (i.e. input) from the user (i.e. entity))

identifying a goal based on the input; (Ref Cristo para. [0024] – “According to another aspect of the invention, the system may process and respond to questions, requests and/or commands. Keywords or context may be used to determine whether the received utterance teaches that a command to set a video recorder to capture user’s favorite TV program is based on the input from the user. Here identifying goal is to capture user’s favorite program) 

providing unified cognition by coordinating the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain to generate one or more actions to meet the goal; (Ref Cristo page 19(claim 12, 13) – “a domain agent selector that selects domain agents based on results from the scoring module; and a response generating module that communicates with the selected domain agents to obtain content that is gathered by the selected domain agents and that generates a response from the content….. the response generating module generates an aggregate response that includes the content gathered by the selected domain agents” teaches that the response generating module communicates (i.e. coordinating) with the domain agents and aggregates the information/ content (i.e. providing unified cognition) gather by the domain agents to generate response (i.e. generates action). This reasonably teaches that the plurality of domain agents include first domain agent (i.e. a first cognitive assistant agent) from first domain and second domain agent (i.e. a second cognitive assistant agent) from second domain. See also para. [0119] teaches that these domain agents contain domain specific behavior and information. See also para. [0024] – “According to another aspect of the invention, the system may process and respond to questions, requests and/or commands. Keywords or context may be used to determine whether the received utterance and/or textual message includes a request or command. For example, utterances may include aspects of questions, requests and/or commands. For example, a user may utter "record my favorite TV program". A request is processed to determine the name, the channel, and time for the users favorite TV program. A command must be executed to set a video recorder to capture this program” teaches that a command to set a video recorder to capture user’s favorite TV program is based on the input from the user. In this instance the goal is to capture user’s favorite program. To meet this goal, system will determine (i.e. one or more actions) user’s favorite show’s information and execute command (i.e. one or more actions) to set a video recorder to capture this program.)

and providing a response to the input with an indication of the goal (Ref Cristo fig 4b (464) and para. [0113, 0224] teach that given an input from the user the system will generate results. The results can be presented (i.e. providing a response to the input) to the user. See also para. [0024] -“According to another aspect of the invention, the system may process and respond to questions, requests and/or commands. Keywords or context may be used to determine whether the received utterance and/or textual message includes a request or command. For example, utterances may include aspects of questions, requests and/or commands. For example, a user may utter "record my favorite TV program". A request is processed to determine the name, the channel, and time for the users favorite TV program. A command must be executed to set a video recorder to capture this program”. Here, the user’s input to the system is -“record my favorite show”. Based on the input, the system identifies that the goal is to capture the user’s favorite program. To meet this goal, the system determines the user’s favorite show’s information and executes a command to set a video recorder to capture this program. Once the recording (i.e. indication of the goal) is done, the system can present the result to the user.)  

As per claim 2, Ref. Cristo teaches the computer-implemented method of claim 1.

	Ref. Cristo further teaches
providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list. (Ref. Cristo page 19 (claim 12) –” a domain agent selector that selects domain agents based on results from the scoring module” and para. [0119] teach that domain agent selector selects domain agents (i.e. cognitive assistant agent) from a plurality of agents (i.e. a list of available cognitive assistant agents) from different domains which reasonably teaches that the domain agent selector can select first domain agent (i.e. a first cognitive assistant agent) and second domain agent (i.e. a second cognitive assistant agent) from that plurality of agents. These domain agents contain domain specific behavior and information.  )
As per claim 3, Ref. Cristo teaches the computer-implemented method of claim 1.

Ref. Cristo further teaches
(Ref Cristo para [0108] - “The update manager 104 manages the automatic and manual loading and updating of agents 106 and their associated data from the Internet 146 or other network through the network interface 116” teaches that the update manager can load the plurality of agents from internet. This reasonably teaches that the plurality of domain agents include a 1st domain agent (i.e. the first cognitive assistant agent of the first domain) and a 2nd domain agent (i.e. the second cognitive assistant agent of the second domain) that are static in local storage and can be downloaded from the internet (i.e. cloud agent registry). See also fig 1(106), para. [0108] and para. [0227] – “a process 600 for determining the proper domain agent[ s] to invoke and the proper format for queries and/or commands that are submitted to the agents 106,” teach that domain agents reside in the Agents block 106 (i.e. entity agent registry).)

As per claim 4, Ref. Cristo teaches the computer-implemented method of claim 1.

Ref. Cristo further teaches
 configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information. (Ref. Cristo para. [0135] –“New commands, keywords, information, or information sources can be added to any domain agent 156 by changing agent data or scripting. These configuration capabilities may allow users and content developers to extend and modify the behavior of existing domain agents 156 or to create new domain agents teaches that the domain agents (i.e. first cognitive assistant agent and second cognitive assistant agent) can be configured based on commands, keywords and information (i.e. configuration information))
As per claim 5, Ref. Cristo teaches the computer-implemented method of claim 1.

Ref. Cristo further teaches 
	performing semantic analysis on the input to generate one or more terms; (Ref Cristo fig 4a (402,404), para [0218-0219] and para [0100] – “Conversational speech analyzer also may include a semantic knowledge-based model that analyzes the text message and detects command components” teach that after receiving input from the user the system parse and perform semantic analysis on the input to detect command components (i.e. terms).)
[0100]
mapping the one or more terms to one or more domains; (Ref Cristo fig 4a (402,404, 406), para [0218-0219]  teach that after receiving input from the user the system parses and performs semantic analysis on the input to detect command components (i.e. terms). Then the system reviews the command component to determine (i.e. mapping to domain) the domain of expertise)
and providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains. (Ref Cristo fig 4a (402,404, 406), para [0218-0219] – “For instance, suppose a teach that the system coordinates (i.e. providing unified cognition) with a plurality of domain agents to create a response to the user’s input. Here, the user’s profile can be first domain agents and the stock price can be second domain agents).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Ref. Cristo in view of US 2016/0132482 A1 by Salome et al. (hereinafter Ref. Salome).

As per claim 6, Ref. Cristo teaches the computer-implemented method of claim 1.
Ref. Cristo fails to explicitly teach 
wherein a Software as a Service (SaaS) is configured to perform computer program product operations. 
However Ref. Salome teaches 
wherein a Software as a Service (SaaS) is configured to perform computer program product operations. (Ref Salome abstract and para. [0072] – “In some embodiments, these services may be offered as webbased or cloud services or under a Software as a Service (SaaS) teach that the system for the virtual assistant can be offered under a Software as a Service (SaaS) model.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ref. Cristo’s Method of Supporting Adaptive Misrecognition in Conversational Speech into Ref. Salome’s Automatic Ontology Generation For Natural-Language Processing Applications, with a motivation to reduce cost to manage and maintain IT systems for the user as the SaaS platform may manage and control the underlying software and infrastructure for providing the SaaS services. By utilizing the services provided by the SaaS platform, customers can utilize applications executing on the cloud infrastructure system. (Ref. Salome para. [0092])


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
s 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-18 of copending Application No. 15813116. Although the claims at issue are not identical, they are not patentably distinct from each other because aside from reciting different statutory categories, the claims are virtually indistinct. A comparison chart of the claims follows.
Instant Application
Reference Application
Claim 1: A computer-implemented method comprising: 


under control of a personal cognitive agent, creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain; 


receiving input from the entity; identifying a goal based on the input; providing unified cognition by coordinating the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain to generate one or more actions to meet the goal; and providing a response to the input with an indication of the goal.

Claim 8: The computer program product of claim 7, wherein the program code is executable by the at least one processor to perform operations comprising: providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list.

Claim 9: The computer program product of claim 8, wherein the program code is executable by the at least one processor to perform operations comprising: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain from a cloud agent registry into the entity agent registry.
Claim 4: The method of claim 1, further comprising: configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information.
Claim 10: The computer program product of claim 7, wherein the program code is executable by the at least one processor to perform operations comprising: configuring the first cognitive assistant agent and the second cognitive assistant agent with configuration information.
Claim 5: The method of claim 1, further comprising: performing semantic analysis on the input to generate one or more terms; mapping the one or more terms to one or 


Claim 12: The computer program product of claim 7, wherein a Software as a Service (SaaS) is configured to perform computer program product operations.
Claim 1: A computer-implemented method comprising: 


under control of a personal cognitive agent, creating, with a processor of a computer, an association with an entity and a personalized embodied cognition manager that includes 
receiving input from the entity; identifying a goal based on the input; providing unified cognition by coordinating the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain to generate one or more actions to meet the goal; and providing a response to the input with an indication of the goal.

under control of a personal cognitive agent, creating an association with an entity and a personalized embodied cognition manager that includes an entity agent registry, wherein the personal cognitive agent comprises a virtual personal cognitive assistant; 
receiving selection of a first cognitive assistant agent from a first domain and a second cognitive assistant agent from a second domain; receiving input from the entity; 
identifying a goal based on the input; providing unified cognition by coordinating the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain to generate one or more actions to meet the goal; and 

Claim 14: The computer system of claim 13, wherein the operations further comprise: providing a list of available cognitive assistant agents from different domains, wherein the first cognitive assistant agent and the second cognitive assistant agent are selected from the list.
Claim 3: The method of claim 2, further comprising: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain from a cloud agent registry into the entity agent registry.
Claim 15: The computer system of claim 14, wherein the operations further comprise: for each of the available cognitive assistant agents, downloading the first cognitive assistant agent of the first domain and the second cognitive assistant agent of the second domain from a cloud agent registry into the entity agent registry.
Claim 4: The method of claim 1, further comprising: configuring the first cognitive assistant agent and the second cognitive 


Claim 17: The computer system of claim 13, wherein the operations further comprise: performing semantic analysis on the input to generate one or more terms; mapping the one or more terms to one or more domains; and providing unified cognition of any of the first cognitive assistant agent, the second cognitive assistant agent, and other cognitive assistant agents that are identified using the one or more domains.
Claim 6: The method of claim 1, wherein a Software as a Service (SaaS) is configured to perform method operations.
Claim 18: The computer system of claim 13, wherein a Software as a Service (SaaS) is configured to perform computer system operations.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Acharya et al (US 20180232648 A1) and Saxena et al (US 20150356430 A1) teach Cognitive Agents to generate unified cognition for a virtual assistant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIA N M AZAD whose telephone number is (571)272-8232.  The examiner can normally be reached on 8.30 -5.30 (Mon -Thurs and 2nd Fri of the Pay week).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/RAIA N M AZAD/
Examiner, Art Unit 2125  
                                                                                                                             
                                                                                                                                                                                                      
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125